                                  UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF WASHINGTON
                                            ___________________________


Sameer M. Alifarag                                                                         CHAMBERS
Law Clerk to the Hon. Christopher M. Alston                                          United States Courthouse
                                                                                     700 Stewart Street, #6301
                                                                                       Seattle, WA 98101
                                                                                            (206) 370-5330

                                               November 14, 2018

Via CM/ECF

David Neu
K&L Gates LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 98104-1158

        Re:       Northwest Territorial Mint, LLC, Case No. 16-11767
                  Request for Telephonic Appearance

Dear Mr. Neu:

The Court received your letter filed on November 13, 2018 [Docket No. 1913], requesting that
your client, Mark Calvert, be allowed to appear by telephone for the hearing set for Friday
November 16, 2018, at 11:00 a.m. in the above-referenced proceeding. Please be advised that
Judge Alston has granted the request. Below is the procedure for appearing by phone:

                  · Dial: 1−888−363−4749
                  · Enter Access Code: 8955076#
                  · Press the # sign
                  · Enter Security Code: 3564#
                  · Speak your name when prompted

        DO NOT put your phone on hold at any time after your call is connected. Please note that
        Judicial Conference policy does not allow bankruptcy court proceedings to be broadcast or
        recorded for the purpose of public dissemination. JCUS-Sep 94, pp. 46-47. By your
        voluntary participation in the hearing by telephone, you certify that you are not recording
        the proceedings.

        Please do not hesitate to contact chambers should you have any questions.

                                                     Sincerely,




                                                     Sameer M. Alifarag
                                                     Law Clerk to the Honorable Christopher M. Alston




Case 16-11767-CMA                Doc 1914       Filed 11/14/18    Ent. 11/14/18 09:21:43        Pg. 1 of 1
